Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (12/20/2018), is being examined under the first inventor to file provisions of the AIA .   Claims (1-13) are pending. A restriction requirement was mailed on 5/1/2020. Claims 1-12 were examined and claim 13 was withdrawn.in response to the restriction requirement in a Non-Final office action on 08/12/2020. A Final office action in response to Applicants submission dated 10/30/2020 was mailed on 1/6/2021. A second Non-Final office action was mailed on 8/5/2021, in response to a request for continued examination under 37 CFR 1.114 filed on 6/7/2021. Claims 1-12 were examined. This office action is in response to applicant’s submission of 12/02/2021. Claims 1-12 are being examined.

Response to Amendment and arguments
Applicants arguments regarding new limitation added to claims 1 and 8 are addressed in the rejection. Applicants other arguments are not persuasive since electrically, the connections in Negishi et al are same as in the application. Koshimizu is also similar.
Rejection stays.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Negishi et al (US 20100025369) in view of Koshimizu et al (US 20080236749), Thober et al (US 20070091006) and Sriraman et al (20170018411).
Negishi et al disclose a plasma reactor (Fig 1) having a function of tuning low frequency RF power distribution, (Fig 1-14 and Para 37), a reaction chamber in which an electrically conductive base is provided (Fig 1-5), the electrically conductive base being connected to a low frequency RF source (7), an electrostatic chuck being provided on the electrically conductive base (Fig 1-10), an upper surface of the electrostatic chuck being configured for fixing a substrate, a coupling ring (13) being arranged to surround an outer perimeter of the base, a focus ring being disposed above the coupling ring (11), the focus ring being arranged to surround the electrostatic chuck and to be exposed to a plasma during a plasma processing procedure, and an annular electrode that is disposed above the coupling ring (12).
Regarding an electrically conductive connector, Negishi et al disclose the electrically conductive connector as being connected to the annular electrode (12), wherein a variable 
Regarding the limitation of electric conductive connector allowing connection to annular electrode at several distributed points it is noted that the disclosure need not show details of connection since that could become important for high frequencies when the electrode size start becoming close to the wavelength. However, in consideration of such a situation distributed connection to electrode is disclosed in Sriraman et al, as discussed later.
Negishi et al do not disclose a hermetic baffle plate provided below the electrically conductive base. 
Koshimizu et al disclose a plasma reactor (Fig 1), an electrically conductive base (Fig 1-12), the electrically conductive base being connected to a low frequency RF source (28, 30) via a matching unit (32), and an electrostatic chuck on the conductive base (38) and a focus ring surrounding the electrostatic chuck and to be exposed to a plasma during a plasma processing procedure (36).  Koshimizu et al disclose several ways of adjusting capacitance at the peripheral region. 
In an example, Koshimizu et al provide dielectric coupling ring (42) under the focus ring (Fig 3). In another example in Fig 13 are stacked, alternate dielectric and conductors (12b, 100, 12B, 42) below the focus ring.  Koshimizu et al further disclose that a variable capacitor could be connected between the conductive base 12 and the focus ring (Para 79-80).
Further, Koshimizu et al disclose cylindrical support 14 which provides space where variable capacitance could be installed since the vacuum is needed around the support 14 and 
Regarding the limitation “wherein the hermetic baffle plate and the bottom wall form an electric field shielding space” The space under plate 12b is surrounded by grounded walls and is therefore electrically shielded space. This is also according to the disclosure in the specification at para 24. 
 Negishi et al in view of Koshimizu et al do not disclose the variable impedance device being mounted in a mount space below the hermetic baffle plate and above the reaction chamber bottom wall; the variable impedance device comprises a plurality of capacitors having a preset capacitance value and a plurality of switches, wherein switching of the plurality of switches may cause the variable impedance device to have different capacitance values.
Thober et al disclose a variable capacitor for a self-tuning antenna including (a) a plurality of parallel plate capacitors formed on opposite surfaces of a circuit board, the plurality of parallel plate capacitors coupled to each other in parallel, and (b) a plurality of switches, each switch coupled in series to a corresponding parallel plate capacitor and individually adjustable to activate or deactivate its corresponding parallel plate capacitor. The switches are dynamically adjusted to provide a single capacitance for the digital variable capacitor (Para 10 and Fig 3).
It would have been obvious for one of ordinary skill in the art at the time of invention to have the variable capacitor taught by Negishi et al and Koshimizu et al to be installed on a PCB 
Regarding claim 2, Negishi et al disclose an insulator around the conductive part for protection from plasma. Regarding additional conductive layer over the conductive base for connections of the capacitor as an alternative arrangement would have been obvious, since this would only be a rearrangement of parts.
Regarding claims 3 and 9 low frequency is used for bias and higher frequency is generally used for plasma generation. Koshimizu et al discloses 2 MHz for bias generation.
Regarding claim 4 annular electrode is below the focus ring (Negishi et al – Fig 1-12 and Koshimizu - Fig 13).
Regarding the limitation as discussed above and claim 5, Sriraman et al disclose a dielectric focus ring (200, 210 and Para 83) and an annular electrode embedded in it (105, 202 and para 75) (Fig 2B-1, 2B-2, 2C, 2D). The annular electrode is connected to RF power (204). In Fig 7 Sriraman et al disclose distributed connection of RF power 204 to edge ring.
It would have been obvious for one of ordinary skill in the art at the time of invention to have the focus ring of Negishi et al or Koshimizu et al made of dielectric with embedded electrode in order to be able to apply RF power and control the plasma sheath and ion energy.
Regarding claims 6, 10 and 11 Thober discloses printed circuit board (Fig 5 and 6) and capacitors with different values.
Claim 8 is disclosed similar to claim 1 as above.
Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Negishi et al (US 20100025369) in view of Koshimizu et al (US 20080236749), Thober et al (US 20070091006) and Sriraman et al (20170018411).

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Negishi et al (US 20100025369) in view of Koshimizu et al (US 20080236749), Thober et al (US 20070091006) and Sriraman et al (20170018411) as applied to claims 1 and 8 and further in view of Gilliland et al (US 7193168).
Negishi et al in view of Koshimizu et al, Thober et al and Sriraman et al disclose a plurality of capacitors and switches formed on a circuit board where the switches are dynamically adjusted to provide a variable capacitance for distributing RF to focus ring and substrate.
They, however do not disclose the switches being pneumatic switches.
Gilliland et al disclose a circuit board including pneumatic switches and teach that being pneumatically operated the switching of electrical components in a circuit is possible without powering down the circuit (Para 2).
Therefore it would have been obvious for one of ordinary skill in the art to have pneumatic switches for advantage taught by Gilliland et al in the circuit board of Thober et al.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716